               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   CRIMINAL NO. 1:02-CR-90
                                          :
             v.                           :   (Chief Judge Conner)
                                          :
DARIN J. BLACKBURN (1),                   :
                                          :
                   Defendant              :

                                      ORDER

      AND NOW, this 1st day of April, 2019, upon consideration of the motion (Doc.

86) by defendant Darin J. Blackburn (“Blackburn”) to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255, it is hereby ORDERED that:

      1.     Blackburn’s motion (Doc. 86) to vacate, set aside, or correct sentence
             under 28 U.S.C. § 2255 is DENIED.

      2.     A certificate of appealability is DENIED. See 28 U.S.C. § 2255 Rule
             11(a).

      3.     The Clerk of Court is directed to close the corresponding civil case
             number 1:16-CV-879.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
